 

US. DISTRICT COURT-ND. OF HY
LED

 

United States District Court
Northern District of New York JAN 2 8 2020

 

 

 

Case No. 3:19-cv-00935-DNH-ATB_ | AT____ O'CLOCK

Karen A. Reynolds, ——__
lot M, Domurad, Clerk - Utica

Plaintiff,

 

 

 

David N. Hurd
VS, United States District Judge
Andrew M. Saul,
Commissioner of the Social
Security Administration,
Defendant.

Andrew T. Baxter
United States Magistrate Judge

Parties’ Stipulation for Remand

The parties stipulate that the Commissioner’s final decision be reversed and that this action
be remanded to the Commissioner for further administrative proceedings under the fourth sentence
of 42 U.S.C. § 405(g). The parties consent to the entry of judgment pursuant to Rule 58 of the
Federal Rules of Civil Procedure.

Respectfully Submitted,
Andrew M. Saul, Karen A. Reynolds,
By His Attorneys By Her Attorney

Grant C. Jaquith,
United States Attorney

/s/ Daniel Tarabelli /s/ David F. Chermol'
Daniel Tarabelli David F. Chermol

Special Assistant United States Attorney Chermol & Fishman, LLC
N.D.N.Y. Bar Roll No. 700312 11450 Bustleton Avenue
Social Security Administration Philadelphia, PA 19116
Office of the General Counsel (215) 464-7200

J.F.K. Federal Building, Room 625 dave@ssihelp.us

Boston, MA 02203
(617) 565-4286
Daniel. Tarabelli@ssa.gov

 

' Signed by Daniel Tarabelli with David F. Chermol’s permission.

 
